DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Application
	Claims 1-20 have been examined in this application.  Claim 20 is newly added.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed 08/04/2022.

	
Claim Objections
	The claim objections made in the Non-Final Rejection on 04/13/2022 are withdrawn in light of the amendments to the claims filed on 08/04/2022.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 4, 6-7, 9-10, 14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newkirk (US 20040133979 A1).
In regards to Claim 1, Newkirk teaches: A combined treatment, exercise, and traction apparatus (10 – Fig. 6, Para 0003/0004), the apparatus comprising: a base (12 -Fig. 6) coupled to a plurality of linkages (52 – Fig. 5, Para 0103); a support frame (22 – Fig. 6) having a first end (34 – Fig. 6, Para 0102) and opposing second end (32 – Fig. 6, Para 0102) and pivotally coupled to the plurality of linkages (Para 0103 – “The vertical column 20 has a number of telescopic shroud segments 52 that shield from view a hi/lo drive mechanism of the surgical table 10 which is operable to raise and lower the patient support deck 22 and any components coupled to the patient support deck 22”), the support frame formed to pivot between a first orientation (Fig. 6) and a different second orientation (Para 0117 – “the entire patient support deck 22 may be tilted to various inclinations to place the patient in desired positions for general surgical procedures”); a treatment table (24 – Fig. 6) having a first end (see annotated Fig. 6.1 from Newkirk) and an opposing second end (see annotated Fig. 6.1 from Newkirk), the treatment table slidably mounted to the support frame (Para 0117, 24 can be adjusted relative to the other sections, see note #1.1 below); and a plurality of actuators (Para 0103 –“In some embodiments, these drive mechanisms include hydraulic actuators”) coupled between the base and the plurality of linkages (Para 0104 – “In embodiments of the surgical table 10 having hydraulic actuators, one or more reservoirs of hydraulic fluid, pumps, manifolds, valves, and hydraulic lines are housed within the base 18, the column 20 and portions of the patient support deck 22 in any suitable arrangement as is well-known in the art.”), wherein the treatment table slides between a first position (Fig. 1, Para 0106/0117, see note #1.1 below) and a second position (Fig. 51, Para 0106/0117, see note #1.1 below) along a plane of the support frame (see annotated Fig. 6.1 from Newkirk) when a first actuator is activated (Para 0105 –“ It will be appreciated that various mechanical and electromechanical actuators and drivers may be used to raise and lower the patient support deck 22 relative to the base 18, to tilt the patient support deck 22 relative to the base 18 and to articulate sections of the patient support deck 22.”, see note #1.2 below).  
Note #1.1: 
Para 0117 states the following: “In addition, the head section 106, the back section 24, the seat section 90, the thigh sections 102 and the calf sections 104 may be articulated to various positions and the entire patient support deck 22 may be tilted to various inclinations to place the patient in desired positions for general surgical procedures. In the illustrative embodiment of the surgical table 10, the position of the head section 106 relative to the back section 24 and the positions of the thigh and calf sections 102, 104 relative to the seat section 90 are adjusted manually. On the other hand, the position of the back section 24 relative to the vertical column 20, the position of shoulder support portions 28 relative to back support portion 26 of the back section 24, and the position of the powered pivot couplers 30 (along with the transverse bar 14 and the seat section 90 coupled thereto) relative to the vertical column 20 are all adjusted by powered drive mechanisms.”
As such, it is understood that the back section aka the treatment table is capable of moving to different positions by drive mechanisms such as an actuator. The different positions could be done by sliding the specific sections relative to the mounted frame, wherein the original position is the first position and any movement that would change from the first position is considered the second position. 
Note #1.2
It is a known feature of actuators to cause movement of some form, as such it is understood that the actuator(s) of Newkirk are capable of moving the table into different positions based on the specific intended function of each actuator. As stated in [Para 0105] “It is well known in the art that electric, hydraulic and pneumatic actuators in combination with various types of transmission elements including lead screw drives and various types of mechanical linkages may be used to create relative movement of portions of the patient support devices.”

    PNG
    media_image1.png
    483
    800
    media_image1.png
    Greyscale

Annotated Fig. 6.1 from Newkirk

In regards to Claim 2, Newkirk teaches: A The apparatus of claim 1, further comprising a second actuator (Para 0104 – “In embodiments of the surgical table 10 having hydraulic actuators, one or more reservoirs of hydraulic fluid, pumps, manifolds, valves, and hydraulic lines are housed within the base 18, the column 20 and portions of the patient support deck 22 in any suitable arrangement as is well-known in the art.”) formed to selectably pivot the support frame between the first orientation (Fig. 6) and the second orientation (Para 0117 – “the entire patient support deck 22 may be tilted to various inclinations to place the patient in desired positions for general surgical procedures”) when a second actuator is activated (Para 0104, see note #1 above).  

In regards to Claim 4, Newkirk teaches: The apparatus of claim 1, wherein the treatment table at the second position (Fig. 51) is further away from the first end (element 24 along with the other sections move with respect to the other parts of the support, Para 0117 and see note #1.1 above) of the support frame than the treatment table at the first position (element 24 along with the other sections move with respect to the other parts of the support, Para 0117 and see note #1.1 above).  

In regards to Claim 6, Newkirk teaches: The apparatus of claim 1, further comprising a first foot rest member (126 – Fig. 6, left) and a second foot rest member (126 – Fig. 6, right) pivotably coupled (124 – Fig. 7) to the first end of the support frame (34 – Fig. 6).  

In regards to Claim 7, Newkirk teaches: The apparatus of claim 6, wherein the first foot rest member pivots independently from the second foot rest member (Fig. 18, left foot rest pivoted upward and active while, right foot rest is pivoted downward and not active).  

In regards to Claim 9, Newkirk teaches: The apparatus of claim 8, wherein the first foot rest member and the second foot rest member are each selectably lockable at varying degrees (see note#2  below).  
Note #2: At the first position the foot rest is locked at a first degree in Fig. 7, at a second position the foot rest is locked at a second degree in Fig. 9, and at a third position the foot rest is locked at a third degree in Fig. 12.

In regards to Claim 10, Newkirk teaches: The apparatus of claim 1, further comprising a traction unit (16 – Fig. 6, Para 0106) coupled to the second end (16 closer to second end 34 – Fig. 6) of the support frame formed to apply traction to a user (Para 0004 – “In these illustrative embodiments, a plurality of orthopedic surgery modules are configured to couple to the pair of traction bar assemblies. The plurality of orthopedic surgery modules includes a pair of first modules that are configured to apply traction to a patient's legs.”).  

In regards to Claim 14, Newkirk teaches: The apparatus of claim 1, further comprising removable hand rails (116 – Fig. 6, Para 0116) disposed on opposite sides (Claim 52 “a pair of accessory rails, each accessory rail being coupled to a respective one of the pair of shoulder sections”) of the treatment table to provide support for a user (Para 0116, see note #3 below).  
Note #3: It is well known that rails or accessory components similar to those of support bars or braces are for the safety and support of a user.

In regards to Claim 17, Newkirk teaches: The apparatus of claim 1, further comprising a lift mechanism (530 – Fig. 45) formed to lift the treatment table from a first height (Para 0180, Fig. 6 vs. Fig. 44) to a second different height (Para 0180, Fig. 6 vs. Fig. 44) with respect to the base (Para 0180 – “The hip lift 530 includes a pair of manual adjusters 470 that can be loosened to allow removal of the hip lift 530, and that can be tightened to secure the hip lift 530 to the first traction bars 462. The crank 538 can be rotatably operated to lift (or lower) the rods 536 and hip pads 534 to, in turn, increase (or decrease) the amount of arch in the patient's spine as shown in FIG. 47.”).  

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3, 5, 8, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk (US 20040133979 A1).
In regards to Claim 3, Newkirk teaches: A The apparatus of claim 1, wherein an angle between the first orientation and the second orientation is about 100 degrees (Fig. 24, and Para 0105 – “It will be appreciated that various mechanical and electromechanical actuators and drivers may be used to raise and lower the patient support deck 22 relative to the base 18, to tilt the patient support deck 22 relative to the base 18 and to articulate sections of the patient support deck 22.” and Para 0188 – “back section 424 is articulated relative to the column 20 to a raised position in a manner similar to FIG. 24”).  
Newkirk discloses the claimed invention except for the exact angle to be 100 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to create a specified angle when in a certain orientation for improved treatment during certain procedures, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to Claim 5, Newkirk teaches: The apparatus of claim 4, wherein the treatment table slides on the support Frame from about 6 to about 36 inches between the second position and the first position (Para 0117 – “In addition, the head section 106, the back section 24, the seat section 90, the thigh sections 102 and the calf sections 104 may be articulated to various positions and the entire patient support deck 22 may be tilted to various inclinations to place the patient in desired positions for general surgical procedures.”).  
Newkirk discloses the claimed invention except for the range of 6 to about 36 inches between positions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to move between positions with a specified displacement within a certain range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

In regards to Claim 8, Newkirk teaches: The apparatus of claim 7, wherein the first foot rest member and the second foot rest member each pivots about 100 degrees (Fig. 8 vs. Fig. 9 vs. Fig. 12).  
Newkirk discloses the claimed invention except for the exact pivot to be about 100 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to create a specified angle when in a certain orientation for improved treatment during certain procedures, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

In regards to Claim 11, Newkirk teaches: The apparatus of claim 1, wherein the treatment table has a width of between about 20 inches and about 50 inches.  
Newkirk discloses the claimed invention except for the range of 20 and about 50 inches for the width. It would have been obvious to one having ordinary skill in the art at the time the invention was made to designed with specified dimensions within a range  of 20-50 inches as this range would be most appropriate for supporting the most commonly encountered range of body sizes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Additionally, However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the width between 20 and 50 inches. 

In regards to Claim 12, Newkirk teaches: The apparatus of claim 11, wherein the treatment table has a length of between about 48 inches and about 100 inches.
 Newkirk discloses the claimed invention except for the range of 48 and about 100 inches for the length. It would have been obvious to one having ordinary skill in the art at the time the invention was made to designed with specified dimensions within a range of 48-100 inches as this range would be most appropriate for supporting the most commonly encountered range of body sizes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Additionally, However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the length between 48 inches and about 100 inches. 

In regards to Claim 15, Newkirk teaches: The apparatus of claim 14, wherein the removable hand rails (116 – Fig. 6 and Para 0116) are formed with a width of about 6 inches to about 36 inches.  
Newkirk discloses the claimed invention except for the range of 6 to about 36 inches for the width of the handrails. It would have been obvious to one having ordinary skill in the art at the time the invention was made to designed with specified dimensions within a range of 6 to about 36 inches as this range would be most appropriate for supporting the most commonly encountered range of body sizes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Additionally, However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the width of the hand rails between 6 and 36 inches. 

	Claims 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Newkirk (US 20040133979 A1) in view of Heil (US 20150196442 A1)
In regards to Claim 13, Newkirk teaches: The apparatus of claim 1, but does not teach, further comprising a locking member to selectably lock the treatment table in various positions between the first position and the second position. Heil teaches: further comprising a locking member (Para 0029 – “locking mechanism”) to selectably lock the treatment table in various positions between the first position and the second position (Para 0029 – stowed vs. deployed position).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Newkirk with these aforementioned teachings of Heil to have incorporated a locking member between positions as a locking member is a necessary component to change positions and allow for a specified position to be stable and inhibit relative movement. Locking mechanisms are commonly found in tables for treatment to allow for a user to lock the table into a specific position.
	
In regards to Claim 16, Newkirk teaches: The apparatus of claim 1, but does not teach, further comprising a plurality of lockable wheels coupled to the base. Heil teaches: further comprising a plurality of lockable wheels (Para 0033 – Fig. 2) coupled to the base.  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Newkirk with these aforementioned teachings of Heil to have incorporated the accessory component of wheels, as tables with wheels are commonly designed and found within the field of endeavor and is not considered an inventive feature. Wheels are widely used in tables used to transport a patient and move within a specified region of the treatment room/area.

In regards to Claim 18, Newkirk teaches The apparatus of claim 1, but does not teach, further comprising a digital scale integrally formed between the treatment table and the support frame and configured to provide a load measurement. Heil teaches: further comprising a digital scale (Para 0070 – “weight display 201”) integrally formed between the treatment table and the support frame (Para 0070 – “located in the load frame 62”) and configured to provide a load measurement (Para 0070 – “operable to display the weight supported by the support”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Newkirk with these aforementioned teachings of Heil to have incorporated a scale to determine a load as scales, force sensors, or load displays are widely found in treatment tables or beds that are used in a patient setting to easily determine one’s weight or load placed on a specific region of the tables surface. 

	Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Newkirk (US 20040133979 A1) in view of Trees (US 20110143898 A1).
In regards to Claim 19, Newkirk teaches: The apparatus of claim 1, but does not teach, further comprising a pulley system coupled to the second end of the support frame and configured to allow a user to perform self traction.Trees teaches: further comprising a pulley system (58 – Fig. 11A/11B) coupled to the second end (see Fig. 11A) of the support frame and configured to allow a user to perform self traction (Para 0045/0086).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Newkirk with these aforementioned teachings of Heil to have an accessory component of a pulley system to allow for ease of movement as it is commonly found in treatment tables that allows for a user to easily move within a specified direction. The pulley in the field of endeavor is commonly found overhead to allow for the patient to pull themselves up, raising them higher onto the bed/table(s) surface.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (US 20100144499 A1) in view of Lee (KR 100942968 B1).
In regards to Claim 20, Graham teaches: A combined treatment, exercise, and traction apparatus (20 – Fig. 1, Para 0002), the apparatus comprising: a base (22 – Fig. 1) coupled to a plurality of linkages (186 – Fig. 1, Para 0053); a support frame (32 and 34 – Fig. 2, Para 0043) having a first end (37 – Fig. 3, Para 0043) and opposing second end (33 – Fig. 3, Para 0043) and pivotally coupled (Para 0053) to the plurality of linkages, the support frame (33) formed to pivot between a first orientation (Fig. 31, parallel to floor – Para 0087) and a different second orientation (Fig. 32 – at angle to floor – Para 0088); a treatment table (24 – Fig. 1) having a first end and an opposing second end (see annotated Fig. 1.1), the treatment table slidably mounted to the support frame (see Fig. 10 vs. Fig. 11 where 24 slides to two different positions, Para 0068-0069); a footrest member (28 – Fig. 3) in operative connection (Para 0053) with the second end of the treatment table (footrest member folds and pivots downward toward the treatment table to be in an operative connection when ends are in contact shown in Fig. 1, please see annotated Fig. 1.1 from Graham); but does not teach, and a plurality of actuators coupled between the base and the plurality of linkages, wherein the treatment table slides relative to the support frame between a first position and a second position along a plane of the support frame when a first actuator is activated, and wherein in the second position of the treatment table, a portion of the treatment table immediately adjacent to the footrest member is disposed further away from the footrest member than in the first position of the treatment table.
Lee teaches: and a plurality of actuators (35 – Fig. 3b and the lower housing 10 has a motor built therein – Fig. 2) coupled between the base and the plurality of linkages (motors are respectfully shown between the base and the linkage dependent upon its location, position and configuration in the process of being moved), wherein the treatment table slides relative to the support frame between a first position (the driving belt 34 is driven by the reverse … driving of the sub-motor 35, so that the moving frame 30 can be slid right….’) and a second position (‘the driving belt 34 is driven by the forward … driving of the sub-motor 35, so that the moving frame 30 can be slid left….’) along a plane of the support frame (see annotated Fig. 2.1 from Lee) when a first actuator is activated (35 is driving), and wherein in the second position of the treatment table (aka slid left), a portion of the treatment table immediately adjacent to the footrest member is disposed further away from the footrest member than in the first position of the treatment table (see note below regarding Fig. 2.2 and the art of Lee).
Note: As shown in Fig. 2.2 below, as the position of the treatment table is moved (left or right) it will either get closer or further away from the foot rest member. As such, it is dependent upon which direction the motor is being activated and driven.

    PNG
    media_image2.png
    508
    803
    media_image2.png
    Greyscale

Annotated Fig. 1.1 from Graham

    PNG
    media_image3.png
    271
    833
    media_image3.png
    Greyscale

Annotated Fig. 2.1 from Lee


    PNG
    media_image4.png
    376
    1144
    media_image4.png
    Greyscale

Annotated Fig. 2.2 from Lee


Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments:
Argument 1
Regarding independent claim 1, the Applicant states that the art of Newkirk fails to teach, disclose or suggest, all the features. Specifically that the Applicant’s treatment table is unable to perform the following: 

	“is slidably mounted to the support frame,”. 

Additionally the Applicant argues:

“the back section 24 is included on the patient support deck 22, the Examiner cannot credibly contend that the back section 24 moves relative to, or separately from the patient support deck 22.”
	
“Newkirk does not teach or disclose at any point that either his patient support deck 22 or his back section 24 are configured to move in a sliding manner.” 

“In fact, Newkirk does not teach or disclose at any point that his back section 24 is capable of sliding along a plane of the patient support deck 22.”

“Thus, Applicant respectfully submits that since Newkirk fails to teach, disclose, or suggest "a treatment table slidably mounted to the support frame" as presently recited in claim 1, Newkirk fails to teach or disclose each and every element of independent claim 1.”


Examiner’s Arguments:
	Claim 1’s rejection from the Examiner reads as the following: 
‘the treatment table slidably mounted to the support frame (Para 0117, 24 can be adjusted relative to the other sections, see note #1.1 below);’

As such, the Claim does read on the following limitation from the instant invention. It is shown below that Para 0117 of Newkirk states the following (reproduced below, emphasis added):
“In addition, the head section 106, the back section 24, the seat section 90, the thigh sections 102 and the calf sections 104 may be articulated to various positions and the entire patient support deck 22 may be tilted to various inclinations to place the patient in desired positions for general surgical procedures. In the illustrative embodiment of the surgical table 10, the position of the head section 106 relative to the back section 24 and the positions of the thigh and calf sections 102, 104 relative to the seat section 90 are adjusted manually. On the other hand, the position of the back section 24 relative to the vertical column 20, the position of shoulder support portions 28 relative to back support portion 26 of the back section 24, and the position of the powered pivot couplers 30 (along with the transverse bar 14 and the seat section 90 coupled thereto) relative to the vertical column 20 are all adjusted by powered drive mechanisms.”
	
	To begin, the following must be understood from the prior art of Newkirk: 
Prior Art = Instant Invention
patient support deck (22) =  support frame
back section (24) = treatment table

The prior art of Newkirk discloses that the support deck 22 includes the back section 24 (therefore, 24 is an integral component to 22). With that being understood, the ability for the back section 24 to be articulated to various positions is shown in several cases/figures throughout Newkirk (shown in bullet point list below). Additionally, it was noted in Note #1.1 from above that the following is understood by the interpretation of Newkirk:
“that the back section aka the treatment table is capable of moving to different positions by drive mechanisms such as an actuator. The different positions could be done by sliding the specific sections relative to the mounted frame, wherein the original position is the first position and any movement that would change from the first position is considered the second position.”

To further prove that the art of Newkirk’s articulation could be slidable the following definitions are provided. 
The term articulated as defined by Dictionary.com is ‘built in sections that are hinged or otherwise connected so as to allow flexibility of movement’. 
The term slidably as defined by WordSense Dictionary is ‘a sliding movement or action.’

Therefore, with the term ‘articulated’ allowing any form or flexibility of movement (rotation, sliding, elevating, elongating, tilting, etc.) by a connection. It is interpreted/understood that the art of Newkirk discloses that the treatment table (24) is slidably mounted to the support frame (22 which includes, 24/26/28 either on their own or as a whole).

Lastly, the term ‘to’ will be discussed from the following limitation ‘the treatment table slidably mounted to the support frame’. As defined above, the support frame (22) includes all integral elements of the patient support deck (24/26/28, either on their own or as a whole). As such, the treatment table (24) is shown in several instances to be slidably mounted to other specific portions of the support frame.
	For example:
252 in Fig. 21, shows the pivot coupler 30 sliding the back section 24 into seat section 90 which mounts the two together (which 90 was previously disclosed in Para 0112 as being apart of the patient support deck 22)
28 in Fig. 25, shows a downward slidable movement compared to 24 and 26 
220 in Fig. 25, shows a horizontal sliding movement of 28 compared to 22, 24 and 26.

	Therefore, it is the Examiner’s understanding that the claim limitation noted above is fully read in several instances from the above art of Newkirk and it is suggested to add functional language to the definition of ‘slidably’ as the current claim is functionally capable by the art on record to perform such a task.

	In addition to all dependent Claims of the 102(a) and the 103(a) rejection, the Examiner notes that the arguments filed have been fully considered but they are not persuasive per the arguments present with respect to Claim 1 above. 


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/6/2022